Exhibit 10(c)

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is made and
entered into as of the 31st day of March 2010, by and between United Rentals,
Inc., a Delaware corporation (the “Company”), and Jonathan M. Gottsegen, a
resident of the State of New York (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, dated as of February 2, 2009 (the “Agreement”); and

WHEREAS, on March 11, 2010, the Compensation Committee of the Company’s Board of
Directors determined to increase Executive’s target incentive opportunity under
the Company’s Annual Incentive Plan from 60% of Base Salary (at the beginning of
the applicable performance period) to 80% of Base Salary (at the beginning of
the applicable performance period); and

WHEREAS, the Company and Executive desire to amend the Agreement to reflect
Executive’s increased target incentive opportunity percentage.

NOW, THEREFORE, in consideration of the mutual covenants and agreement contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

  1. Pursuant to and in accordance with Section 7(l) of the Agreement, the third
sentence of Section 3(c) of the Agreement is hereby amended and replaced in full
with the following language:

“Executive’s target incentive opportunity under the Annual Incentive Plan shall
be 80% of Base Salary (as at the beginning of the applicable performance period)
and Executive’s maximum incentive opportunity shall be 100% of Base Salary (as
at the beginning of the applicable performance period).”

 

  2. Except as expressly amended hereby, the Agreement shall remain in full
force and effect in accordance with its terms.

 

  3. Capitalized terms used herein but not defined herein shall have the
respective meanings assigned to such terms in the Agreement.

 

  4. This Amendment may be amended only by a writing which makes express
reference to this Amendment as the subject of such amendment and which is signed
by Executive and, on behalf of the Company, by its duly authorized officer.

 

  5. This Agreement shall be governed by and construed (both as to validity and
performance) and enforced in accordance with the internal laws of the State of



--------------------------------------------------------------------------------

  Connecticut applicable to agreements made and to be performed wholly within
such jurisdiction, without regard to the principles of conflicts of law or where
the parties are located at the time a dispute arises.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

UNITED RENTALS, INC.       EXECUTIVE

By:

 

/s/ MICHAEL J. KNEELAND

   

/s/ JONATHAN M. GOTTSEGEN

Name:

  Michael J. Kneeland     Jonathan M. Gottsegen

Title:

  President and Chief Executive Officer    

 

3